Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on April 9, 2021, has been considered and initialed by the Examiner. 

Claim Rejections – 35 USC § 102(a)(1)

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-6, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes et al. (U.S. 2008/0023063).
	Hayes discloses a multilayer film comprising suitable film layers including preferred polymers used to form the polymeric films, including but are not limited to, poly(ethylene terephthalate) (PET), polycarbonate, polypropylene, polyethylene and the like.

	Concerning claim 4, Hayes does not disclose the first polymer layer has a non-plasma treated or non-corona treated surface.
	Concerning claims 9-10, because Hayes discloses a multilayer film with the same materials as claimed, the multilayer film of Hayes will inherently possess the oxygen transmission rate and water contact angle.

Claim Rejections – 35 USC § 103(a)

4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 8, 13 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayes et al. (U.S. 2008/0023063).
	Hayes is taken as above.  Hayes discloses a multilayer film comprising suitable film layers including preferred polymers used to form the polymeric films, including but are not limited to, poly(ethylene terephthalate) (PET), polycarbonate, polypropylene, polyethylene and the like. (paragraph 62) which corresponds to the claimed first polymeric layer.  Hayes further discloses adhesive layers, which can include 
thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04, as in claims 8, 13 and 16-17.
	Concerning claim 15, Hayes discloses using the material in moisture barrier packaging (paragraph 109).

Claim Objection

6.	Claims 7, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited multilayer film further including a general formula of SiR1R2R3R4…preferably dimethoxymethyloctylsilane.  The closest prior art does not teach or suggest the recited multilayer film further including where the polar polymer in the second polymeric layer is a polyvinyl alcohol (PVOH), ethylvinyl alcohol (EVOH)…or blends thereof.  The closest prior art does not teach or suggest the recited multilayer film further including where the first layer, third layer, or both comprise polyethylene that includes…or blends thereof.



Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781